DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, lines 2 and 6 state “an electric field”, but should state “the electric field” (referring the electric field in claim 1, line 5) in order to maintain proper antecedent basis. Appropriate correction is required.

The examiner will interpret and examine “an electric field” in claim 2, lines 2 and 6 as “the electric field.”

Claim 3 is objected to because of the following informalities: Claim 3, line 3 states “an experiment module”, but should state “the experiment module” (referring to the experiment module in claim 1, lines 3-4) in order to maintain proper antecedent basis. Appropriate correction is required.

	The examiner will interpret and examine “an experiment module” in claim 3, line 3 as “the experiment module”.

Claim 6 is objected to because of the following informalities: Claim 6, line 2 states “a temperature-varying process”, but should state “the temperature-varying process” (referring to the temperature-varying process in claim 1, line 14) in order to maintain proper antecedent basis. Also, “an quantity” in line 4 and lines 6-7 should be “a quantity”.  Appropriate correction is required.

	The examiner will interpret and examine “a temperature-varying process” in claim 6, line 2 as “the temperature-varying process”.

Claim 8 is objected to because of the following informalities: Claim 8, lines 1-2 state “an quantity of heat ΔQo”, but should state “the quantity of heat ΔQo” (referring to the quantity of heat ΔQo in claim 6, line 6) in order to maintain proper antecedent basis. Claim 8, line 8 has a typo that states “dQE/dt”, but should state “dQo/dt”. Appropriate correction is required.

The examiner will interpret and examine “an quantity of heat ΔQo” in claim 8, lines 1-2 as “the quantity of heat ΔQo, and “dQE/dt” in claim 8, line 8 as “dQo/dt”.

Claim 11 is objected to because of the following informalities: Claim 11, lines 2 and 6 states “an electric field”, but should state “the electric field” (referring the electric field in claim 1, line 5) in order to maintain proper antecedent basis. Appropriate correction is required.

The examiner will interpret and examine “an electric field” in claim 11, lines 2 and 6 as “the electric field”.

Claim 12 is objected to because of the following informalities: Claim 12, lines 3-4 states “an experiment module”, but should state “the experiment module” (referring to the experiment module in claim 1, lines 3-4) in order to maintain proper antecedent basis. Appropriate correction is required.

	The examiner will interpret and examine “an experiment module” in claim 12, lines 3-4 as “the experiment module”.

Claim 15 is objected to because of the following informalities: Claim 15, line 2 states “a temperature-varying process”, but should state “the temperature-varying process” (referring to the temperature-varying process in claim 1, line 14) in order to maintain proper antecedent basis. Also, “an quantity” should be “a quantity”.  Appropriate correction is required.

The examiner will interpret and examine “a temperature-varying process” in claim 15, line 2 as “the temperature-varying process”.

Claim 17 is objected to because of the following informalities: Claim 17, line 2 states “an quantity of heat ΔQo”, but should state “the quantity of heat ΔQo” (referring to the quantity of heat ΔQo in claim 15, line 6) in order to maintain proper antecedent basis. Claim 17, line 8 has a typo that states “dQE/dt”, but should state “dQo/dt”. Also, “an quantity” should be “a quantity”.  Appropriate correction is required.

The examiner will interpret and examine “an quantity of heat ΔQo” in claim 17, line 2 as “the quantity of heat ΔQo”, and “dQE/dt” in claim 17, line 8 as “dQo/dt”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, 9, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 4 and claim 14, line 4 states “the signal generator”, but should state “a signal generator” since there is no previous signal generator mentioned. 

	The examiner will interpret and examine “the signal generator” in claim 5, line 4 and claim 14, line 4 as “a signal generator”.

Claims 7, 8, 9, 16, 17, and 18 state “i.e.” before stating respective equations. It is unclear if the respective equations in claims 7, 8, 9, 16, 17, and 18 are non-limiting examples for the claims, or if the respective equations are limiting and meant to be the only equation for the claims. Clarification is needed.

For compact prosecution, for claims 7, 8, 9, 16, 17, and 18, the examiner will interpret and examine “i.e.” as “with equation”, and that the respective equations are limiting and meant to be the only equation for the claims. 

Claim 10 states “An application of the method according to claim 1 in the field of cryopreservation of a biological material.” It is unclear as to what would or would not read on this limitation; in particular, what would or would not be considered to be within this field. This leaves the scope of the claim unclear.

For compact prosecution, the examiner will interpret and examine claim 10 as “The method according to claim 1, further comprising: cryopreserving a biological material.”

	Dependent claim 8 is also rejected since it inherits the problem from claim 7.	

Dependent claims 11-18 are also rejected since they inherit the problem from claim 10. 

	Dependent claim 17 is also rejected since it inherits the problem from claim 16.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 5211477 (hereinafter Li), and further in view of Ma et al., Manipulating ice crystallization of 0.9 wt. % NaCl aqueous solution by alternating current electric field, May 2013, pgs. 1-5 (hereinafter Ma).

Regarding claim 1, Li teaches a Differential Scanning calorimetry (DSC) thermal analysis method for the action of an applied electric field (Li in Abstract), comprising the following steps: 
step 1, placing a microelectrode crucible, a reference crucible and a tested sample into an experiment module of a differential scanning calorimeter (Li in Fig. 1 and Col. 3, lines 19-24 teaches placing a microelectrode crucible/sample cell 14 and a reference crucible/reference cell 16 into an experimental module/chamber 12 of a differential scanning calorimeter/device 10. Li in Fig. 2 and Col. 4, lines 3-11 teaches placing a tested sample/sample 52 into a sample pan 48 of the microelectrode crucible/sample cell. Therefore, Li teaches placing a microelectrode crucible/sample cell 14, a reference crucible/reference cell 16, and a tested sample/sample 52 into an experiment module/chamber 12 of a differential scanning calorimeter/device 10.), wherein the microelectrode crucible is used to apply an electric field to the tested sample (Li in Fig. 1 teaches that a low-conductivity interface box 24 and cables 22 are connected to the microelectrode crucible/sample cell 14, and Li in Col. 6, lines 31-36 describes generating AC excitation signals to the tested sample/sample 52. It is inherent that generating an AC signal results in an electric field. Therefore, Li teaches using the microelectrode crucible/sample cell 14 to apply an electric field to the tested sample/sample 52.), and the reference crucible is used as a reference when no electric field is applied to the tested sample (Li in Fig. 1 shows that the reference crucible/reference cell 16 is not connected to cables 22, therefore it is clear in Li that the reference crucible/reference cell 16 is used as a reference when no electric field is applied to the tested sample.); 
step 2, presetting a measurement temperature in a computer to control a temperature variation in the differential scanning calorimeter (Li in Fig. 1 shows a computer/microcomputer 28 connected to a terminal 44 and DSC control electronics 38, and Li in Col. 3, lines 56-59 teaches that the terminal 44 acts as an input device for temperature variation, and Li in Col. 3, lines 35-43 teaches that the DSC control electronics 38 regulates the temperature. Therefore, it is clear in Li that the terminal 44 is used for presetting a measurement temperature in the computer/microcomputer 28, and the computer/microcomputer 28 communicates with the DSC control electronics 38 to control a temperature variation in the differential scanning calorimeter/device 10.), and measuring DSC curves of the tested sample during … reheating under the action of the applied electric field in the microelectrode crucible and with no applied electric field in the reference crucible (Li in Figs. 8-10 shows graphs that include measurements of DSC curves of the tested sample/sample 52 during a reheating process from -100 to 250 degrees Celsius, 0 to 190 degrees Celsius, and 0 to 175 degrees Celsius. Also, Li in the top of Figs. 8-10 shows that various AC excitation signals/electric fields of different frequencies are applied to the tested sample/sample 52 in the microelectrode crucible/sample cell 14. Also, as discussed previously, Li discloses that the reference crucible/reference cell 16 does not have an applied electric field. Therefore, it is clear that Li discloses measuring DSC curves of the test sample/sample 52 during reheating under the action of applied electric field in the microelectrode crucible/sample cell 14 and with no applied electric field in the reference crucible/reference cell 16.), wherein the computer is connected with the differential scanning calorimeter (Li in Fig. 1 shows that the computer/microcomputer 28 is connected to the differential scanning calorimeter/device 10 through the DSC control electronics 38) and used to transmit signals and record an experiment result (Li in Col. 3, lines 52-56 describes that the computer/microcomputer 28 is used to “calculate the results of the … differential scanning calorimetry measurements and either output the results to a plotter 42 or to a terminal 44.”, and Li in Figs. 5-15 shows record of the results. Therefore, Li teaches using a computer/microcomputer 28 to transmit signals to record an experiment result.); and 
step 3, analyzing the DSC curves … from a temperature-varying process to a reheating process (Li in Col. 7, lines 48-53 and Col. 8, lines 21-23 describes analyzing the DSC curve from a temperature-varying process to a reheating process in Figs. 8, 9, and 10) … 

Li is silent about measuring DSC curves of the tested sample “during freezing” and “analyzing the DSC curves to obtain an electric field intensity of the tested sample and a phase transformation rate of the tested sample …, so as to analyze the influence of different electric field parameters on the formation of ice crystals in the tested sample.”

Ma teaches measuring results for a tested sample during freezing (Ma in pg. 3, Fig. 2a-d teaches measurement of various ice crystal grain sizes of the tested sample/NaCl solution during freezing) and analyzing the results to obtain an electric field intensity of the tested sample (Ma in pg. 4, Fig. 3b, and caption 3b describes analyzing the results to obtain different electric field intensities E of the tested sample/NaCl solution) and a phase transformation rate of the tested sample … (Ma in pg. 4, Fig. 3a-b, and caption 3a-b describes analyzing results to obtain phase transformation rates/ice crystallization fractions), so as to analyze the influence of different electric field parameters on the formation of ice crystals in the tested sample (Ma in pg. 5, left column, last paragraph describes analyzing the influence of different electric field parameters, such as the frequency and electric field strength, on the formation of ice crystals in the tested sample/NaCl solution in order to determine an optimal condition for minimalizing ice crystallization.).

It would have been obvious in Li before the effective filing date of the claimed invention to include the freezing stage of Ma and measure DSC curves as disclosed by Li to obtain an electric field intensity of the tested sample and a phase transformation rate of the tested sample so as to analyze the influence of different electric field parameters on the formation of ice crystals in the tested sample as disclosed by Ma, in order to determine the optimal conditions for minimalizing damage to the tested sample while freezing.

Regarding claim 2, the combined art of Li and Ma makes obvious the method according to claim 1, wherein two electrodes are arranged in the microelectrode crucible in the step 1 to generate [[an]] the electric field, and a gap is reserved between the electrodes for placing the tested sample (As discussed previously in the analysis of claim 1, Li discloses that the microelectrode crucible/sample cell 14 is used to apply an AC signal/electric field to the tested sample. Li in Col. 6, lines 29-31 describe that two electrodes in the microelectrode crucible/sample cell 14 have a gap/spacing reserved between the electrodes for placing the tested sample/sample 52); the tested sample is completely fitted to surfaces of the electrodes in the microelectrode crucible (Li in Col. 6, lines 31-34 teaches completely covering the sensing area of the electrodes with the tested sample/sample 52); the electrodes are connected with a signal generator through electrode wires (Li in Fig. 1 discloses that the electrodes are connected with a signal generator/low-conductivity interface box 24 through electrode wires/cables 22.); and the signal generator presets signal parameters to be output, and is used to provide electric signals so as to apply [[an]] the electric field to the tested sample (Although Li discloses a low-conductivity interface box 24 that can generate AC signals, Ma in pg. 2, para. 2, para. starting with “In the present…”, lines 8-11 describes a signal generator that has an explicit benefit of generating tunable AC electric field signals. Therefore, it would have been obvious in Li before the effective filing date of the claimed invention to substitute the low-conductivity interface box 24 of Li with the signal generator of Ma with the expected benefit of having tunable AC signals for presetting signal parameters. Ma in pg. 3, Fig. 2a and 2b discloses that the signal generator presets signal parameters to be outputted, such as electric field intensity E and frequency f, and Ma in pg. 3, Fig. 1d shows that the signal generator is used to provide electric signals so as to apply an electric field to the tested sample).

	Regarding claim 3, the combined art of Li and Ma makes obvious the method according to claim 1, wherein the computer in the step 2 is connected with the differential scanning calorimeter and a … liquid nitrogen tank (As discussed previously in the analysis of claim 1, Li in Fig. 1 shows that the computer/microcomputer 28 is connected to the differential scanning calorimeter/device 10 through the DSC control electronics 38. Li in Fig. 1 and Col. 3, lines 44-47 teaches that a liquid nitrogen tank is connected to the differential scanning calorimeter/device 10. Therefore, Li teaches that the computer/microcomputer 28 is connected with the differential scanning calorimeter/device 10 and a liquid nitrogen tank.); and the … liquid nitrogen tank is used to cool an interior of [[an]] the experiment module of the differential scanning calorimeter (Li in Col. 3, lines 44-47 states that a liquid nitrogen storage tank which supplies liquid nitrogen to a liquid nitrogen chamber “is well known in the art of a differential scanning calorimetry”. Therefore, one of ordinary skill in the art would understand that a liquid nitrogen tank is used to cool an interior of an experiment module/chamber 12 of the differential scanning calorimeter/device 10.).

	The combined art of Li and Ma are not explicit about the liquid nitrogen tank being self-pressurized.

A liquid nitrogen tank can either be self-pressurized or not self-pressurized, therefore it would have been obvious in Ma before the effective filing date of the claimed invention to use a self-pressurized liquid nitrogen tank with the expected benefit of being able to dispense the liquid nitrogen without needing addition pressurizing tools.

Regarding claim 5, the combined art of Li and Ma makes obvious the method according to claim 1, wherein presetting the measurement temperature in the computer (As discussed previously in the analysis of claim 1, Li in Fig. 1, Col. 3, lines 56-59, and Col. 3, lines 35-43 teaches presetting the measurement temperature in the computer/microcomputer 28) in the step 2 comprises a temperature-varying stage (Ma in pg. 3, Figs. 1a – 1d teaches a temperature-varying stage/cooling stage) and a reheating stage (Li in Figs. 8-10 teaches a reheating stage); at the temperature-varying stage, the differential scanning calorimeter opens an output passageway of [[the]] a signal generator to apply an electric field action to the tested sample (The examiner will interpret the phrase “opens an output passageway” as “outputs a signal”. Ma in Fig. 1d teaches outputting an AC signal during the temperature-varying stage/cooling stage. Therefore, it would have been obvious in Li before the effective filing date of the claimed invention to have the differential scanning calorimeter of Li open an output passageway/output a signal from the signal generator to apply an electric field to the tested sample during the temperature-varying stage/cooling stage as disclosed by Ma in order to apply the electric field and cool the tested sample at the same time.).

The combined art of Li and Ma are silent concerning “and at the reheating stage, the differential scanning calorimeter closes the output passageway of the signal generator, the tested sample is naturally reheated with no applied electric field” (The examiner will interpret the phrase “closes the output passageway” as “stops outputting the signal”).

It would have been obvious in Li before the effective filing date of the claimed invention to have the differential scanning calorimeter close the output passageway/stop outputting the signal during the reheating stage of the tested sample with the expected result of mimicking a thawing process of the tested sample.

	Regarding claim 10, the combined art of Li and Ma makes obvious further comprising: cryopreserving a biological material (Ma in pg. 2, right column, para. 3, lines 13-17 teaches that AC electric fields can be “established quickly and homogeneously inside the specimen”, and that this leads to “a possible application on cryopreservation”. Therefore, it would have been obvious in Li before the effective filing date of the claimed invention to cryopreserve a biological material with an AC electric field.). 

	Regarding claim 11, claim 11 states the application of the method according to claim 10, wherein two electrodes are arranged in the microelectrode crucible in the step 1 to generate [[an]] the electric field, and a gap is reserved between the electrodes for placing the tested sample; the tested sample is completely fitted to surfaces of the electrodes in the microelectrode crucible; the electrodes are connected with a signal generator through electrode wires; and the signal generator presets signal parameters to be output, and is used to provide electric signals so as to apply [[an]] the electric field to the tested sample. Claim 11 contains processes that were discussed previously in the analysis of claims 2 and 10, therefore claim 11 is rejected for the same reasons as claims 2 and 10.

	Regarding claim 12, claim 12 states the application of the method according to claim 10, wherein the computer in the step 2 is connected with the differential scanning calorimeter and a self-pressurization liquid nitrogen tank; and the self-pressurization liquid nitrogen tank is used to cool an interior of [[an]] the experiment module of the differential scanning calorimeter. Claim 12 contains processes that were discussed previously in the analysis of claims 3 and 10, therefore claim 12 is rejected for the same reasons as claims 3 and 10.

	Regarding claim 14, claim 14 states the application of the method according to claim 10, wherein presetting the measurement temperature in the computer in the step 2 comprises a temperature-varying stage and a reheating stage; at the temperature-varying stage, the differential scanning calorimeter opens an output passageway of [[the]] a signal generator to apply an electric field action to the tested sample; and at the reheating stage, the differential scanning calorimeter closes the output passageway of the signal generator, the tested sample is naturally reheated with no applied electric field. Claim 14 contains processes that were discussed previously in the analysis of claims 5 and 10, therefore claim 14 is rejected for the same reasons as claims 5 and 10.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Ma, and also Danley, US 6428203 (hereinafter Danley).

Regarding claim 4, the combined art of Li and Ma makes obvious the method according to claim 1, wherein the microelectrode crucible and the reference crucible in the step 1 … have corresponding sensors in the differential scanning calorimeter (Li in Fig. 1 and Col. 3, lines 33-35 teaches that the microelectrode crucible/sample cell 14 and the reference crucible/reference cell 16 have corresponding sensors/temperature electrodes 34 and 36 in the differential scanning calorimeter/device 10), and the sensors are used to detect heat flow changes of the tested sample in the microelectrode crucible and the reference crucible (Li in Col. 3, lines 35-43 describes that the sensors/temperature electrodes 34 and 36 are used to detect heat flow changes of the tested sample in the microelectrode crucible/sample cell 14 and the reference crucible/reference cell 16), convert the heat flow changes into electric signals, and output the electric signals to the computer (Li in Col. 3, lines 38-43 describes providing heat flow changes to the DSC control electronics 38, and Li in Col. 3, lines 48-52 describes inputting information pertaining to “heat capacities” from the control electronics 38 into the computer/microcomputer 28. One of ordinary skill in the art would understand from these passages that Li discloses the conventional, well-known, and routine task of converting sensor data into electric signals in order to transfer the heat flow change information to the DSC control electronics 38 and the computer/microcomputer 28.).

 The combined art of Li and Ma are silent concerning “wherein the microelectrode crucible and the reference crucible in the step 1 are placed on corresponding sensors” and “the microelectrode crucible is completely fitted to the corresponding sensor.” 

Danley teaches a sample crucible and reference crucible that are placed on corresponding sensors (Danley in Fig. 2 shows that sample crucible/sample pan 5s and reference crucible/reference pan 5r are placed on corresponding sensors/temperature detectors 2s and 2r), and the sample crucible is completely fitted to the corresponding sensor (Danley in Fig. 2 teaches that the sample crucible/sample pan 5s is completely fitted to the corresponding sensor/temperature detector 2s). 

It would have been obvious in Li before the effective filing date of the claimed invention to apply the crucible and corresponding sensor configuration as disclosed by Danley to the DSC device of Li with the expected result of having coverage of the crucible areas and accurately sensing the temperature of the tested sample.

	Regarding claim 13, claim 13 states the application of the method according to claim 10, wherein the microelectrode crucible and the reference crucible in the step 1 are placed on corresponding sensors in the differential scanning calorimeter, and the sensors are used to detect heat flow changes of the tested sample in the microelectrode crucible and the reference crucible, convert the heat flow changes into electric signals, and output the electric signals to the computer; and the microelectrode crucible is completely fitted to the corresponding sensor. Claim 13 contains processes that were discussed previously in the analysis of claims 4 and 10, therefore claim 13 is rejected for the same reasons as claims 4 and 10.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Ma, and also Gill et al., Differential Scanning Calorimetry Techniques: Applications in Biology and Nanoscience, December 2010, pgs. 168, 169, 174 (hereinafter Gill).

Regarding claim 6, the combined art of Li and Ma makes obvious the method according to claim 1.

The combined art of Li and Ma are silent concerning “wherein in the step 3, the phase transformation rate n of the tested sample in [[a]] the temperature-varying process is:

    PNG
    media_image1.png
    48
    142
    media_image1.png
    Greyscale

wherein ΔQE refers to an quantity of heat absorbed or released by phase transformation of the tested sample during temperature varying under the action of the applied electric field and during reheating with no electric field, and ΔQo refers to an quantity of heat absorbed or released by phase transformation of the tested sample during temperature varying and reheating with no electric field.”

	Gill teaches an equation for determining the phase transformation rate/crystallinity percentage: 
    PNG
    media_image2.png
    43
    202
    media_image2.png
    Greyscale
 (Gill in pg. 174, left column, last two paragraphs teaches an Xc equation where the numerator is a quantity of heat absorbed/enthalpy of fusion of the tested sample from a differential scanning calorimeter, and the denominator is a quantity of heat absorbed/enthalpy of fusion of a reference sample from a differential scanning calorimeter).

	It would have been obvious in Li before the effective filing date of the claimed invention to incorporate the DSC crystallinity percentage equation of Gill to the phase transformation rate/crystallization percentage calculation of Ma in order to obtain crystallization changes between the tested sample with an applied electric field during the temperature varying process and no applied electric field during the reheating process, and the tested sample without an applied electric field during the temperature varying process and the reheating process, in order to determine the best conditions for freezing and preserving a tested sample under an applied electric field.

	Regarding claim 15, claim 15 states the application of the method according to claim 10, wherein in the step 3, the phase transformation rate n of the tested sample in [[a]] the temperature-varying process is:

    PNG
    media_image3.png
    40
    123
    media_image3.png
    Greyscale

wherein ΔQE refers to an quantity of heat absorbed or released by phase transformation of the tested sample during temperature varying under the action of the applied electric field and during reheating with no electric field, and ΔQo refers to an quantity of heat absorbed or released by phase transformation of the tested sample during temperature varying and reheating with no electric field. Claim 15 contains processes that were discussed previously in the analysis of claims 6 and 10, therefore claim 15 is rejected for the same reasons as claims 6 and 10.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Ma, Gill, and also Bruno, Research Gate, October 2015, pgs. 1, 2 (hereinafter Bruno).

	Regarding claim 7, the combined art of Li, Ma, and Gill makes obvious the method according to claim 6.

	The combined art of Li, Ma, and Gill are not explicit concerning “wherein the phase transformation rate n, the quantity of heat ΔQE absorbed or released by phase transformation of the tested sample during temperature varying under the action of the applied electric field and during reheating with no electric field is obtained by a DSC curve corresponding to the phase transformation of the sample during reheating DSC measurement under the action of the applied electric field in the temperature-varying process, [[i.e.]] with equation,

    PNG
    media_image4.png
    58
    169
    media_image4.png
    Greyscale

wherein ß is a heating rate; T1 and T2 respectively refer to integral lower temperature limit and upper temperature limit; and 
    PNG
    media_image5.png
    44
    30
    media_image5.png
    Greyscale
 is a heat flow rate measured by the DSC curve.”

	Bruno in pg. 2, para. 4 of Bruno’s response teaches using the DSC heat flow curve data (heat flow rate dQE/dt in claim 7) and dividing the DSC heat flow curve data by a constant heating rate (heating rate ß in claim 7), and then integrating the DSC heat flow curve data from a transformation start temperature (lower temperature limit T1 in claim 7) to a transformation finish temperature (upper temperature limit T2 in claim 7) in order to calculate the heat of fusion (quantity of heat absorbed ΔQE in claim 7).

	It would have been obvious in Li before the effective filing date of the claimed invention to calculate the quantity of heat as disclosed by Bruno using the DSC device of Li, in order to determine the effects of an applied electric field to the tested sample during the temperature-varying process.

	Regarding claim 8, the combined art of Li, Ma, and Gill makes obvious the method according to claim 6.

	The combined art of Li, Ma, and Gill are not explicit concerning “wherein the phase transformation rate n, [[an]] the quantity of heat ΔQo absorbed or released by phase transformation of the tested sample during temperature varying and reheating with no electric field is obtained by a DSC curve corresponding to the phase transformation of the sample during the reheating DSC measurement with no applied electric field in the temperature-varying process, [[i.e.]] with equation,

    PNG
    media_image6.png
    46
    159
    media_image6.png
    Greyscale

wherein ß is a heating rate; T1 and T2 respectively refer to integral lower temperature limit and upper temperature limit; and 
    PNG
    media_image7.png
    41
    75
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    40
    31
    media_image8.png
    Greyscale
 is a heat flow rate measured by the DSC curve.”

	Bruno in pg. 2, para. 4 of Bruno’s response teaches using the DSC heat flow curve data (heat flow rate dQo/dt in claim 8) and dividing the DSC heat flow curve data by a constant heating rate (heating rate ß in claim 8), and then integrating the DSC heat flow curve data from a transformation start temperature (lower temperature limit T1 in claim 8) to a transformation finish temperature (upper temperature limit T2 in claim 8) in order to calculate the heat of fusion (quantity of heat absorbed ΔQo in claim 8).

	It would have been obvious in Li before the effective filing date of the claimed invention to calculate the quantity of heat as disclosed by Bruno using the DSC device of Li, in order to determine a reference baseline of the tested sample without an applied electric field during the temperature-varying process.

	Regarding claim 16, claim 16 states the application of the method according to claim 15, wherein in the phase transformation rate n, the quantity of heat ΔQE absorbed or released by phase transformation of the tested sample during temperature varying under the action of the applied electric field and during reheating with no electric field is obtained by a DSC curve corresponding to the phase transformation of the sample during reheating DSC measurement under the action of the applied electric field in the temperature-varying process, [[i.e]] with equation.,

    PNG
    media_image4.png
    58
    169
    media_image4.png
    Greyscale

wherein ß is a heating rate; T1 and T2 respectively refer to integral lower temperature limit and upper temperature limit; and 
    PNG
    media_image5.png
    44
    30
    media_image5.png
    Greyscale
 is a heat flow rate measured by the DSC curve.” Claim 16 contains processes that were discussed previously in the analysis of claims 7 and 15, therefore claim 16 is rejected for the same reasons as claims 7 and 15.

	Regarding claim 17, claim 17 states the application of the method according to claim 16, wherein in the phase transformation rate n, [[an]] the quantity of heat ΔQo absorbed or released by phase transformation of the tested sample during temperature varying and reheating with no electric field is obtained by a DSC curve corresponding to the phase transformation of the sample during the reheating DSC measurement with no applied electric field in the temperature-varying process, i.e.,

    PNG
    media_image6.png
    46
    159
    media_image6.png
    Greyscale

wherein ß is a heating rate; T1 and T2 respectively refer to integral lower temperature limit and upper temperature limit; and 
    PNG
    media_image7.png
    41
    75
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    40
    31
    media_image8.png
    Greyscale
 is a heat flow rate measured by the DSC curve.” Claim 17 contains processes that were discussed previously in the analysis of claims 8 and 16, therefore claim 17 is rejected for the same reasons as claims 8 and 16.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Ma, and also Murdock, Worked Examples from introductory physics (Algebra-Based), January 2008, pgs. 28, 36 (hereinafter Murdock).

Regarding claim 9, the combined art of Li and Ma makes obvious the method according to claim 2.

The combined art of Li and Ma are silent concerning “wherein the electric field intensity E of the tested sample is calculated by means of an output voltage of the signal generator and an electrode distance in the microelectrode crucible, [[i.e.]] with equation,

    PNG
    media_image9.png
    50
    61
    media_image9.png
    Greyscale

wherein V is the output voltage of the signal generator, and d is the electrode distance in the microelectrode crucible.”

	Murdock teaches calculation of an electric field intensity E by dividing the output voltage by the electrode distance (Murdock in pg. 28, paragraph under equation 3.7 teaches the equation for electric field intensity that includes variables v and d, and Murdock in pg. 36, problem set 6a further describes that variable v corresponds to an electric potential and that variable d corresponds to a distance.).

	It would have been obvious in Li before the effective filing date of the claimed invention to use the electric field intensity equation of Murdock with the expected result of calculating the electric field strength and having the signal generator output the desired electric field intensity to the tested sample.

	Regarding claim 18, claim 18 states the application of the method according to claim 11, wherein the electric field intensity E of the tested sample is calculated by means of an output voltage of the signal generator and an electrode distance in the microelectrode crucible, [[i.e.]] with equation,

    PNG
    media_image9.png
    50
    61
    media_image9.png
    Greyscale

wherein V is the output voltage of the signal generator, and d is the electrode distance in the microelectrode crucible. Claim 18 contains processes that were discussed previously in the analysis of claims 9 and 11, therefore claim 18 is rejected for the same reasons as claims 9 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857